EXHIBIT 10.23

Portions of this Exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
Such omissions are designated as ***.

AMENDMENT NO. 2 TO DISTRIBUTION AGREEMENT

This Amendment No. 2 to Distribution Agreement (this “Amendment”), dated as of
November 30, 2007 (“Effective Date”), is between OraSure Technologies, Inc., a
corporation organized under the laws of the State of Delaware, U.S.A., with
principal offices at 220 East First Street, Bethlehem, Pennsylvania 18015-1360
(“OSUR”), and SSL International plc, a limited liability company organized under
the laws of England, with principal offices Venus, 1 Old Park Lane, Manchester,
England M41 7HA (“Distributor”).

BACKGROUND

OSUR and Distributor previously entered into that certain Distribution
Agreement, dated as of June 1, 2005, as amended by Amendment No. 1 to
Distribution Agreement, dated as of January 1, 2007 (“Amendment No. 1”) and that
certain letter agreement, dated September 24, 2007 (collectively, the “Original
Agreement”), pursuant to which OSUR agreed to manufacture and supply the Product
for distribution by Distributor in the OTC Market in the Territory. Capitalized
terms not otherwise defined in this Amendment shall have the meanings set forth
in the Original Agreement. The parties desire to amend the Original Agreement to
modify its terms for the 2008 Contract Year, as more specifically set forth in
this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, and the other mutual promises
and covenants contained in this Amendment, OSUR and Distributor, intending to be
legally bound, hereby agree as follows:

1. Product Price – 2008 Contract Year. Subject to OSUR’s reimbursement
obligation pursuant to Section 4, below, the Price for all Product purchased by
Distributor for shipment and delivery in the Contract Year beginning January 1,
2008 and ending December 31, 2008 (the “2008 Contract Year”), shall be *** per
Unit. Except as specifically provided in this Section 1, nothing in this
Amendment shall modify or otherwise affect the Price payable for Product
purchased by Distributor in any other Contract Year.

2. Purchase Quantities – 2008 Contract Year. Distributor agrees to purchase
during the 2008 Contract Year at least *** Units of Product, which amount shall
be the Total Territory Minimum Quantity for the 2008 Contract Year.
Distributor’s obligation to meet such Total Territory Minimum Quantity for the
2008 Contract Year hereby supersedes and replaces Distributor’s obligation to
purchase the Territory A Minimum Quantity for any Territory A Country, the Total
Territory B Minimum Quantity and the Total Territory Minimum Quantity for the
2008 Contract Year originally set forth in the Original Agreement. To the extent
Distributor purchases more than the new Total Territory Minimum Quantity for the
2008 Contract Year, as set forth above, such excess shall not be counted toward
meeting the Total Territory Minimum



--------------------------------------------------------------------------------

Quantity for any subsequent or prior Contract Year. Except as provided in this
Section 2 with respect to the 2008 Contract Year, nothing in this Amendment
shall modify or otherwise affect Distributor’s minimum purchase commitments
under the Agreement for any other period or Contract Year. Notwithstanding the
foregoing, OSUR agrees that it will not exercise or attempt to exercise any
rights which would otherwise be available to OSUR relating to any alleged or
actual failure of Distributor to meet its Total Territory Minimum Quantities for
any Contract Year prior to the 2008 Contract Year; provided that Distributor
accepts and pays for all Product shipped by OSUR to Distributor during 2007
pursuant to Purchase Orders issued by Distributor prior to the Effective Date of
this Amendment.

3. 2008 Purchase Orders. To the extent not previously delivered, concurrently
with the execution of this Amendment, Distributor shall deliver to OSUR one or
more firm, binding Purchase Orders for the purchase and delivery of at least the
*** Unit Total Territory Minimum Quantity for the 2008 Contract Year described
in Section 2, above. The foregoing Purchase Orders may omit the specific country
designation or SKU for the Units to be purchased, provided that Distributor
shall exercise commercially reasonable efforts to provide that information to
OSUR not less than ninety (90) days prior to the scheduled delivery date for the
affected Units of Product. To the extent OSUR supplies Product after being
provided with the country-specific designation or SKU less than sixty (60) days
in advance of the scheduled delivery date (the “Late Designation”), OSUR shall
be entitled to receive, and Distributor agrees to pay, to OSUR up to *** per
Unit of Product supplied by OSUR, as reimbursement for costs incurred by OSUR as
a result of the Late Designation. OSUR shall separately invoice Distributor and
provide supporting documentation reasonably satisfactory to Distributor, in
order to obtain reimbursement of the costs incurred as a result of a Late
Designation. The Purchase Orders required under this Section 3 shall constitute
firm financial commitments on the part of Distributor. OSUR agrees that
notwithstanding the provisions of Section 2 and this Section 3 of this
Amendment, Distributor shall be relieved of Distributor’s obligations with
regard to its Total Territory Minimum Quantities or binding Purchase Orders for
the 2008 Contract Year to the extent that Distributor is unable to sell in the
Territory Product purchased pursuant to such Purchase Orders under this
Amendment as a result of requirements of the Medicines and Healthcare Products
Regulatory Agency (“MHRA”) or comparable regulatory authorities.

4. OSUR Reimbursement – 2008 Contract Year.

4.1 Reimbursement of Eligible Expenditures. OSUR shall reimburse Distributor for
Advertising and Promotional Expenditures (as defined below) actually incurred by
Distributor during the 2008 Contract Year (“Eligible Expenditures”) in
accordance with this Section 4.1. OSUR shall reimburse Distributor for Eligible
Expenditures at the rate of *** per Unit of Product purchased by and shipped to
Distributor during the 2008 Contract Year up to a maximum of *** of Eligible
Expenses. To the extent Distributor purchases more than *** Units of Product
during the 2008 Contract Year, OSUR shall provide Distributor with additional
reimbursement of Eligible Expenditures in excess of *** at the rate of *** per
Unit of Product for each Unit actually sold by Distributor and shipped to its
OTC Market customers in excess of *** Units during the 2008 Contract Year. For
example, if during the 2008 Contract Year Distributor purchases *** Units from
OSUR and sells and ships *** Units to its OTC Market

 

-2-



--------------------------------------------------------------------------------

customers, Distributor would receive up to *** in reimbursed Eligible
Expenditures actually incurred during the 2008 Contract Year (i.e. ***). If
during the 2008 Contract Year Distributor purchases *** Units from OSUR and
sells and ships *** Units to its OTC Market customers, Distributor would receive
up to *** in reimbursed Eligible Expenditures actually incurred during the 2008
Contract Year (***). Distributor shall be entitled to receive reimbursement for
incurred Eligible Expenditures at the applicable per Unit rate only for the
actual number of Units of Product purchased or sold by Distributor during the
2008 Contract Year as provided above.

4.2 Reimbursement Procedures. In order to receive reimbursement for Eligible
Expenditures hereunder, Distributor shall provide to OSUR on a monthly basis a
summary spreadsheet detailing Eligible Expenditures/Advertising and Promotional
Expenditures incurred during the immediately preceding month during the 2008
Contract Year as well as copies of invoices or other written evidence reasonably
satisfactory to OSUR documenting the incurrence of such Eligible Expenditures
for each month during the 2008 Contract Year and for which Distributor is
seeking reimbursement hereunder. Upon receipt of each such monthly spreadsheet
and invoices or other documentation from Distributor of Eligible Expenditures,
OSUR shall as soon as practicable, but no later than thirty (30) days after
invoice receipt, reimburse Distributor for such Eligible Expenditures in an
amount calculated in accordance with Section 4.1 above. To the extent
Distributor has not purchased or sold a sufficient number of Units or Product to
obtain full reimbursement of Eligible Expenditures incurred in any month, any
shortfall in reimbursement may be carried over to a future month during the 2008
Contract Year and shall be paid to the extent Distributor purchases or sells a
sufficient number of Units in any such future month(s) during the 2008 Contract
Year, in accordance with Section 4.1.

5. Distributor Components; Product Labeling.

5.1 Components. Distributor shall not be required to supply Distributor
Components for any Product ordered after the Effective Date of this Amendment.
OSUR shall supply such components at its cost pursuant to the Product
Specifications as amended herein.

5.2 Labeling. Notwithstanding Section 5.1, Distributor shall be responsible for
preparing the artwork and text translations for all Product packaging and
labeling, all of which shall be at Distributor’s sole cost and subject to review
and approval by OSUR and shall be provided in accordance with OSUR’s quality
requirements (including third party certified or notarized forms thereof).
Distributor shall provide OSUR with at least a four (4) week period to review
and approve any new or modified material or labeling. Notwithstanding the
foregoing, OSUR and Distributor shall equally share the costs of preparing any
third party certified or notarized translations of Product packaging or labeling
to the extent the packaging or labeling change giving rise to the need for such
translations is required by a regulatory authority in the Territory, a Product
modification or improvement, or the development of an Improved Product by OSUR.

6. Product Specifications. The Product Specifications are hereby amended and
restated as set forth in Exhibit A attached hereto and shall apply to Product
ordered after the Effective Date.

 

-3-



--------------------------------------------------------------------------------

7. Marketing Committee. The parties shall continue to cooperate in the
development of sales, marketing and promotional strategies and plans for the
Product in the OTC Market in the Territory through the Marketing Committee
established pursuant to Section 9 of Amendment No. 1. The Marketing Committee
shall meet prior to the end of the first Quarterly Period during each Contract
Year, at which meeting Distributor shall provide OSUR with detailed plans and
strategies for the continued sale and distribution of the Product in Countries
in which the Product is then being sold and plans and strategies for the
commercial launch of the Product in the OTC Market in other Countries throughout
the Territory, in each case for such Contract Year. The Marketing Committee
shall meet thereafter at least one time during each Quarterly Period during such
Contract Year, at which meeting Distributor shall provide OSUR with a
description in reasonable detail of its updated sales, marketing, promotional
and commercialization strategies and plans. Distributor agrees to consult with
OSUR regarding its sales, marketing, promotional and commercialization plans and
shall consider in good faith any comments or input provided by OSUR. Distributor
shall also, to the extent available in audit data to which SSL subscribes,
provide OSUR with quarterly reports setting forth the aggregated sector data by
trade channel as to the quantity of Product sold by Distributor to retail
outlets broken down by trade and Country, consumer out sales broken down by
trade and Country, and the level of advertising and promotion expenditures and
the types of advertising or promotional activities broken down by Country to the
extent reasonably practicable for SSL to do so and if not, SSL shall provide
relevant top line data to OSUR.

8. Removal of Territory B Countries. *** and the *** are hereby eliminated as
Territory B Countries and removed from the Original Agreement, as amended
hereby. As a result, Distributor’s rights shall terminate and Distributor shall
be relieved of its obligations under Sections 3.1.5(a) and 3.1.5(b) of the
Original Agreement with respect to such Countries. In no event shall Distributor
be entitled to any payment or other compensation as a result of the termination
its rights with respect to the foregoing Countries.

9. Records. Distributor’s obligation to maintain records and to make such
records available to OSUR, as provided in Section 4.8.1 of the Original
Agreement, is hereby amended to include any records required to determine the
accuracy, timing, purpose and incurrence of any Eligible Expenditures for which
reimbursement is requested under Section 4 of this Amendment.

10. Future Contract Years. The parties acknowledge and agree that the
modifications to the Original Agreement as set forth in Sections 1, 2, 3 and 4
of this Amendment shall only apply to the 2008 Contract Year. The parties agree
to commence bona fide good faith discussions on or prior to *** regarding
additional modifications mutually acceptable to the parties to the Original
Agreement which would apply to one or more of the Contract Years after the 2008
Contract Year (“Additional Modifications”). Nothing herein shall obligate either
party to agree to any Additional Modifications to the Original Agreement,
including those set forth herein, for any Contract Year after the 2008 Contract
Year. To the extent the parties are unable to reach agreement on the Additional
Modifications by ***, notwithstanding their bona fide good faith efforts to do
so, the Original Agreement shall terminate on ***. Except as set forth in this
Section 10 or as otherwise agreed by the parties in writing, during the period
from *** until termination of the Agreement on *** in accordance with this
Section 10, the terms of the Original Agreement (without giving effect the this
Amendment) shall apply, including Distributor’s obligations under Section 3.1.1
of the Original Agreement. In the event the Original Agreement is terminated in
accordance with this Section 10, Distributor shall be relieved of its
obligations under Sections 3.1.5(a) and 3.1.5(b) as of the effective termination
date.

 

-4-



--------------------------------------------------------------------------------

11. Effect of Amendment. Except as amended hereby, the Original Agreement shall
remain in full force and effect. All references to the Original Agreement shall
be deemed to mean the Original Agreement as amended by this Amendment.

12. Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the Commonwealth of Pennsylvania,
U.S.A., without reference to conflict of laws principles of any jurisdiction.

13. Counterparts. This Amendment may be executed by the parties in more than one
counterpart, each of which, when executed and delivered, shall be deemed to be
an original, and all such counterparts shall constitute a single instrument. A
facsimile transmission of a signed original shall constitute delivery of the
signed original.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by OSUR and Distributor as
of the date first written above.

 

ORASURE TECHNOLOGIES, INC. By:  

Douglas A. Michels

Name:   Douglas A. Michels Title:   President and CEO SSL INTERNATIONAL PLC By:
 

Ian R. Adamson

Name:   Ian R. Adamson Title:   Managing Director - Europe

 

-6-



--------------------------------------------------------------------------------

Exhibit A

Product Specifications

(As Amended and Restated by Amendment No. 2 to Distribution

Agreement, dated as of November 30, 2007, between OSUR and Distributor)

1 “Unit” of Product shall consist of:

***